Citation Nr: 1437065	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  14-17 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.   Whether new and material evidence has been received to reopen the claim of entitlement to service connection for cause of the Veteran's death.  

2.  Entitlement to service connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran had active duty service from August 1957 to August 1977.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision, by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  

By way of history, in a February 2003 rating decision the RO denied the appellant's claim of entitlement to service connection for cause of the Veteran's death.  The appellant did not appeal and the February 2003 rating decision became final.  In October 2010 the appellant filed a petition to reopen her claim for cause of the Veteran's death; in the April 2011 rating decision the RO denied the Veteran's petition to reopen her previously denied claim.   Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claims, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of a July 2014 brief by the appellant's representative.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.   The Veteran died on February [redacted], 2002.  The cause of death listed on the Veteran's death certificate is carcinomatosis.  At the time of the Veteran's death he was not service-connected for any disability.

2.  By way of a February 2003 rating decision, the RO denied the appellant's claim for service connection for cause of the Veteran's death finding, in part, because the nexus opinion of record was speculative.  The appellant did not appeal that decision and it became final. 

3.  The additional evidence received since the February 2003 rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim for service connection for cause of the Veteran's death.

4.  The Veteran's carcinomatosis is shown as likely as not to be due to his military service.


CONCLUSIONS OF LAW

1.   New and material evidence has been received sufficient to reopen the claim for service connection for cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

2.  By extending the benefit of the doubt to the appellant, the Veteran's duodenal cancer and the cause of his death is related to the Veteran's military service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5105A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.312 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable dispositions of the claims on appeal, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished. 

II. Analysis

Petition to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104. If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record. 

In determining if new and material evidence has been received, the evidence is generally presumed to be credible. See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium); Justus v. Principi, 3 Vet. App. 510 (1992).   In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996). 

Here, in February 2003 the RO denied service connection for cause of the Veteran's death; according to the Veteran's claims file the Veteran died of carcinomatosis.  The appellant did not file a timely appeal and the decision became final.  The RO denied service connection on both a presumptive service connection basis and a direct service connection basis. 

The February 2003 rating decision noted that the presumptions for diseases related to Agent Orange exposure is codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, and is based on an analysis of scientific evidence.  However, the presumption only exists for those diseases listed in 38 C.F.R. §§ 3.307 and 3.309(e).  Carcinomatosis is not a presumptive disease.  It was noted that the Agent Orange Act of 1991 directed the Secretary of the Department of Veterans Affairs to seek to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.  The Secretary determined, based on sound medical and scientific evidence, that a positive association (i.e., where the credible evidence for the association was equal to or outweighed the credible evidence against the association) existed between exposure to an herbicide agent and the disorders listed in the statute.  See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).  The Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).   Therefore, the appellant was denied service connection for cause of the Veteran's death due to exposure of Agent Orange. 

The February 2003 rating decision also denied service connection for cause of the Veteran's death because the private medical opinion of record was speculative.  The evidence at the time of the February 2003 rating decision was comprised of the Veteran's service treatment records, post-service treatment records, and a January 2003 private medical opinion.  The appellant did not appeal the February 2003 decision and the rating decision became final; moreover, she did not file her petition to reopen her claim until October 2010, outside of the one year appeal period.  Therefore, the Board finds that the February 2003 rating decision became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the appellant's claim was received prior to the expiration of the appeal period stemming from the February 2003 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Considering whether new and material evidence has been received to reopen the appellant's claim of service connection for cause of the Veteran's death, the Board notes that the evidence received since the February 2003 RO rating decision includes August 2010, April 2011, March 2012, and April 2014 private opinions, and a January 2014 VA medical opinion.  

The new evidence includes a negative medical opinion (January 2014 VA medical opinion) and positive medical opinions (August 2010, April 2011, March 2012, and April 2014 private opinions).   The February 2003 rating decision specifically found that the January 2003 medical opinion was speculative; however, the new medical opinions (both positive and negative) are not speculative but instead are accompanied by complete rationales.  Moreover, the Board finds that the newly submitted evidence is not cumulative or redundant,  it relates to an unestablished fact necessary to substantiate her claim, and it raises a reasonable possibility of substantiating the claim.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The newly submitted medical opinions are evidence that establishes a nexus between the Veteran's cause of death and his military service, which was a reason for the previous denial.  Therefore, the Board determines, presuming its credibility, that the evidence submitted since the February 2003 rating decision is new and material, and thus to this extent only, the claim for service connection for cause of the Veteran's death, is reopened.  

The Board concludes that evidence submitted since the February 2003 RO rating decision is new and material, and thus the claim for service connection for cause of the Veteran's death is reopened.  


Service Connection for Cause of the Veteran's Death 

To establish service connection for the cause of a veteran's death, evidence must show that a disability incurred in or aggravated by military service either caused or substantially or materially contributed to the Veteran's death.  For a service-connected disability to be the cause of death, it must be the immediate or underlying cause, or be etiologically related.   For a service-connected disability to be a contributing cause, it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).  

The Veteran served overseas in Vietnam during the Vietnam Era. The Veteran died on February [redacted], 2002.  The cause of death listed on the Veteran's death certificate is carcinomatosis.  At the time of the Veteran's death he was not service-connected for any disability.
      
The appellant is seeking service connection for the cause of the Veteran's death.  In essence, she contends that the Veteran's carcinomatosis was the result of exposure to Agent Orange in the Republic of Vietnam.  After a careful review of the claims file the Board finds that by granting the appellant the benefit of the doubt service connection for cause of the Veteran's death is warranted.   

There is no question that through his service in Vietnam, the Veteran is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran's terminal disorder is not among those recognized by VA, through research conducted by the National Academy of Sciences (NAS), as one which is presumptively linked to herbicide exposure.  It was noted that the Agent Orange Act of 1991 directed the Secretary of the Department of Veterans Affairs to seek to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.  The Secretary determined, based on sound medical and scientific evidence, that a positive association (i.e., where the credible evidence for the association was equal to or outweighed the credible evidence against the association) existed between exposure to an herbicide agent and the disorders listed in the statute.  See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).  The Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).   Therefore, the Veteran's carcinomatosis cannot be granted on a presumptive service connection basis. 

The Board finds that even though the Veteran's carcinomatosis cannot be presumptively related to the Veteran's military service that by granting the appellant the benefit of doubt service connection for cause of the Veteran's death is still warranted.   In Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009), the Court recognized that to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.  The Court maintained that this is contrary to the recognition in Stefl that "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences  recognizes a positive association."  Polovick, 23 Vet. App. at 55 (quoting Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).

The claims contains five medical opinions (dated in January 2003, August 2010, April 2011, March 2012, and April 2014, December 1997) for the Veteran's claim and one medical opinion (January 2014) against the Veteran's claim.   

In January 2003 the Veteran's private physician stated that he treated the Veteran for adenocarcinoma of unknown primary which consisted of multiple abdominal masses or peritoneal carcinomatosis; he died on February [redacted], 2002, secondary to this cancer.  This cancer is considered a soft tissue neoplasm and it was his opinion that exposure to Agent Orange during his military career could have contributed to the development of this cancer.  

The Veteran's private surgical oncologist stated in October 2010 that the Veteran had a cancer of unknown primary resulting in carcinomatosis of the abdomen; it caused compression of his colon and the majority of his colon was removed.  He stated that one must consider the Veteran's exposure to Agent Orange during his military career as a contributing factor to the development of this cancer.  

In April 2011 and in April 2014 the Veteran's private physician stated that he treated the Veteran for ischemic heart disease caused by atherosclerotic cardiovascular disease that was diagnosed in June 1981; he underwent bypass surgery in June 1981. In December 2001 he developed abdominal symptoms and was found to have an inoperable carcinoma of the GI tract. 

A VA medical opinion was rendered in January 2014.  The VA examiner stated that the Veteran's peritoneal carcinomatosis, which resulted in his death, was less likely as not caused by exposure to the herbicide Agent Orange that occurred while service in the Republic of Vietnam in 1968.  She stated that the medical research and review of the medical literature does not support a causal relationship between exposure to Agent Orange and peritoneal carcinomatosis.  Peritoneal carcinomatosis has not been causally linked with exposure to herbicides, such as Agent Orange. 

The Board notes that it is the Board's duty to assess the credibility and probative value of evidence but that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991). In this case, there are conflicting medical opinions.  The Board finds that all opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided rationale.  Of particular relevance is the opinion from the Veteran's private surgical oncologist that the Veteran had a cancer of unknown primary resulting in carcinomatosis.  Because the primary cancer cannot be known, the Board agrees that it is as likely as not that the Veteran had a cancer caused by exposure to herbicides in service.  This examiner offered a clear conclusions with supporting data as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As the VA opinions failed to address this element of the case, the Board finds that the evidence regarding the cause of the Veteran's death to be in relative equipoise.  

The Board will resolve all doubt in the appellant's favor, and finds that cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

As new and material evidence to reopen the claim for service connection for cause of the Veteran's death has been received, the appeal to this extent is allowed.  

Service connection for cause of the Veteran's death is granted




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


